        Case 2:20-cv-01004-CJB Document 10 Filed 05/21/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

  MANUEL ARIZMENDI                                           CIVIL ACTION
  HERMOSILLO
  VERSUS                                                     NO. 20-1004
  DAVID COLE, et al                                          SECTION “J”(5)


                                      ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge and the lack of

Objections from either party, hereby adopts the Report and Recommendation of the

United States Magistrate Judge as its opinion in this matter. Therefore,

      IT IS HEREBY ORDERED that the captioned matter be transferred to the

United States District Court for the Western District of Louisiana.

      IT IS FURTHER ORDERED that the pending motion to proceed as a pauper

(Rec. Doc. 7) and Motion to Appoint Counsel (Rec. Doc. 8) are DEFERRED to the

transferee court for consideration.

             New Orleans, Louisiana, this 21st day of May, 2020.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE
